DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent  provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/08/2022 has been considered by the examiner and initialed copies of the IDS are included with the mailing of this office action.

Status of the Claims
This action is in response to papers filed 06/08/2022 in which claims 6-12 and 17 were canceled; and claims 1-2 and 13-16 and 18-20 were amended. All the amendments have been thoroughly reviewed and entered.
Claims 1-5, 13-16 and 18-20 are under examination.
Withdrawn Rejections
	The rejection of claims 6, 12-16 and 18-21 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement (New Matter), is withdrawn, in view of Applicant’s cancellation of claims 6 and 12; and amendments to claims 13-16 and 18-21.
The rejection of claims 1-6, 12, 14-16, 18-19 and 21 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davis et al (1 April 2004; US 2004/0063654 A1) in view of Li et al (6 March 2008; US 2008/0057128 A1) and Yui et al (14 March 2000; US 6,037,387), and as evidenced by Sawhney (16 November 2004; US 6,818,018 B1; hereafter as “Sawhney ‘018”), is withdrawn, in view of Applicant’s amendments to claim 1, which have necessitated the new 103 rejections below.
The rejection of claim 13 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davis et al (1 April 2004; US 2004/0063654 A1) in view of Li et al (6 March 2008; US 2008/0057128 A1) and Yui et al (14 March 2000; US 6,037,387), and as evidenced by Sawhney (16 November 2004; US 6,818,018 B1; hereafter as “Sawhney ‘018”), as applied to claim 1 above, and further in view of Sawhney et al (23 October 2008; US 2008/0260802 A1; hereafter as “Sawhney ‘802”), is withdrawn, in view of Applicant’s amendments to claim 1, which have necessitated the new 103 rejections below.
The rejection of claim 20 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davis et al (1 April 2004; US 2004/0063654 A1) in view of Li et al (6 March 2008; US 2008/0057128 A1) and Yui et al (14 March 2000; US 6,037,387), and as evidenced by Sawhney (16 November 2004; US 6,818,018 B1; hereafter as “Sawhney ‘018”), as applied to claim 1 above, and further in view of Zhong et al (22 July 2004; US 2004/0143180 A1), is withdrawn, in view of Applicant’s amendments to claim 1, which have necessitated the new 103 rejections below.

New Rejections
Necessitated by Applicant’s Claim Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-5, 14-16, 18-19 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davis et al (US 2004/0063654 A1) in view of Li et al (US 2002/0019369 A1; cited in IDS filed 12/27/2019) and Yui et al (US 6,037,387).
Regarding claim 1, Davis teaches a hydrogel coated on a catheter-based implantable medical vascular device such as stent, wherein the hydrogel comprises cyclodextrin such as α-cyclodextrin, an aqueous solvent, a polymer component comprising polyethylene glycol and active agent for treating vascular conditions ([0007]-[0010], [0018]-[0021], [0024], [0033], [0034], [0061], [0073], [0099], [0154], [0158], [0177], [0234]-[0247], [0250]-[0254], [0269], [0270]; claims 10-12, 35-37, 59 and 60). Davis teaches the coated stent is inserted into the lumen in a non-expanded form and is then expanded autonomously or with the aid of a second device in situ such as through the use of a catheter-mounted angioplasty balloon which is inflated within the stenosed vessel or body passageway in order to shear and disrupt the obstructions associated with the wall components of the vessel and to obtain an enlarge lumen ([0240], [0244]-[0247], [0250]-[0254]).
It would have been obvious to one of ordinary skill in the art that the hydrogel material of Davis being the same structure as the hydrogel material comprising cyclodextrin, and an aqueous solvent component and a polymer chain component, would implicitly function to decrease in viscosity and deforms as the wall expands from the first configuration (unexpanded form of the stent) to the second configuration (expanded form of the stent), as claimed because Li, teaching the same hydrogel material as that of Davis and the claimed invention, would be reasonably predictive or expected to decrease in viscosity and deforms as the wall expands, as these hydrogels are thixotropic (Li: Abstract; [0002], [0007], [0011], [0012], [0014], [0018], [0025], [0027], [0039]; claim 1).
Thus, the Courts have stated [w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
However, Davis does not expressly teach the cyclodextrin is combination of α-cyclodextrin and hydroxypropyl-β-cyclodextrin of claim 1. 
Regarding the α-cyclodextrin and hydroxypropyl-β-cyclodextrin of claim 1, Yui teaches a biocompatible material comprising polyethylene glycol, and cyclodextrins, wherein the cyclodextrins can be a combination of α-cyclodextrin and hydroxypropyl-β-cyclodextrin (column 2, lines 36-end; column 3, lines 29-61; claims 2-3).
It would have been obvious to one of ordinary skill in the art to include a mixture of α-cyclodextrin and hydroxypropyl-β-cyclodextrin as the cyclodextrin component in the hydrogel of Davis, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Davis and Yui are commonly drawn to biocompatible materials containing cyclodextrin and polyethylene glycol, and Yui provided the guidance for using mixture of α-cyclodextrin and hydroxypropyl-β-cyclodextrin are suitable for using as the cyclodextrin component when used with polyethylene glycol in forming a biocompatible material that has high blood compatibility (Yui: column 2, lines 36-end; column 3, lines 29-61), which is also the objective of Davis, to form a polymer material in which biocompatible and blood compatible (Davis: [0185], [0261]-[0262], [0265] and [0269]-[0270]). One of ordinary skill in the art would have reasonable expectation of success because Li indicated that all forms of cyclodextrins including α-cyclodextrin, β-cyclodextrin and hydrophilic derivatives thereof are suitable cyclodextrins to complex with polyethylene glycol to form hydrogel (Li: [0025]). Thus, an ordinary artisan provided the guidance from Yui would looked to selecting a mixture of α-cyclodextrin and hydroxypropyl-β-cyclodextrin from a list of cyclodextrins known to be suitable for use with polyethylene glycol to form a biocompatible material that has blood compatibility desired by Davis, and achieve Applicant’s claimed invention with reasonable expectation of success. It is noted that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
Regarding claim 2, Davis teaches the hydrogel material contains a therapeutically effective amount of the active agent and the polymer component contains ethylene glycol units ([0005], [0007]-[0010], [0018]-[0021], [0177], [0179], [0298], [0320]). Davis teaches the hydrogel is formed from cyclodextrin and the polymer component ([0158], [0237] and [0263]). As discussed above Li teaches the hydrogel formed by cyclodextrin and the polymer component containing ethylene glycol units of Davis is known to exhibit thixotropic property (Li: [0064]-[0066]).
Regarding claim 3, Davis teaches the balloon catheter vascular device contains a nitinol stent expanded PTFE graft vascular prosthesis ([0024], [0099], [0234], [0254]; claim 60).
Regarding claim 4, Davis teaches the balloon catheter vascular device is an endovascular angioplasty balloon ([0245]-[0246] and [0252]-[0254]).
Regarding claim 5, Davis teaches the hydrogel coating is applied via conventional coating process such as impregnating coating, in which the surface of the device is impregnated with the hydrogel ([0253]).
Regarding claim 14, Davis teaches polymers of acrylic and methacrylic as a suitable polymer component of the hydrogel ([0005], [0213], [0215]; claim 5).
Regarding claim 15, Davis teaches alginate as a suitable polymer component ([0212], [0214] and [0215]).
Regarding claim 16, Davis teaches hyaluronic acid, carboxymethyl cellulose and dextran as suitable polymer components of the hydrogel ([0257], [0258] and [0262]).
Regarding claim 18, Davis teaches polyethyleneimine as a suitable polymer component of the hydrogel ([0007], [0101], [0128] and [0158])
Regarding claim 19, Davis teaches chitosan as a suitable polymer component of the hydrogel ([0215] and [0262]).
Regarding claim 21, Davis teaches gelatin, collagen and fibrin as suitable polymer components for the hydrogel ([0214], [0215], [0258] and [0262]).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davis et al (US 2004/0063654 A1) in view of Li et al (US 2002/0019369 A1; cited in IDS filed 12/27/2019) and Yui et al (US 6,037,387), as applied to claim 1 above, and further in view of Sawhney et al (US 2008/0260802 A1).
The catheter-based implantable medical device of claim 1 is discussed above, and said discussion is incorporated herein in its entirety.
However, Davis, Li and Yui do not teach the polyol of claim 13.
Regarding claim 13, Sawhney ‘802 teaches a hydrogel for coating catheter comprising polyvinyl alcohol, sodium borate, and Tween surfactant (polyoxyethylene sorbitol ester) (abstract; [0070], [0080], [0100], [0124], [0138], [0144], [0147], [0167]).
It would have been obvious to one of ordinary skill in the art to include polyvinyl alcohol in the hydrogel of Davis, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so with reasonable expectation of success because Davis and Sawhney ‘802 are commonly drawn to hydrogel materials for coating catheters containing cyclodextrin, and Sawhney ‘802  provided the guidance for including polyvinyl alcohol as one of the components for constructing a biocompatible and degradable hydrogel material (Sawhney ‘802: abstract; [0070], [0080], [0100], [0124], [0138], [0144], [0147], [0167]).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davis et al (US 2004/0063654 A1) in view of Li et al (US 2002/0019369 A1; cited in IDS filed 12/27/2019) and Yui et al (US 6,037,387), as applied to claim 1 above, and further in view of Zhong et al (US 2004/0143180 A1).
The catheter-based implantable medical device of claim 1 is discussed above, and said discussion is incorporated herein in its entirety.
However, Davis, Li and Yui do not teach the polyacrylonitrile of claim 20.
Regarding claim 20, Zhong teaches a hydrogel coated implantable medical device such as vascular catheter or stent, wherein hydrogel polymers in the coating are selected from alginic acid, hyaluronic acid, acrylic acid, methacrylic acid, chitin, chitosan, carboxymethyl chitosan, carboxymethyl cellulose, hydroxypropyl cellulose, collagen, gelatin, poly(hydroxy ethyl methacrylate), polyvinyl alcohol, polyacrylamide, poly (N-vinyl pyrrolidone), polyethylene oxide, hydrolyzed polyacrylonitrile, polyethylene amine, heparin, heparin sulfate, dextran, carboxymethyl dextran, chondroitin sulfate, cationic guar, cationic starch, carboxymethyl starch, gellan, xanthan, and salts and copolymers thereof (Abstract; [0011], [0017], [0023], [0033] and [0039]; claims 6 and 7).
It would have been obvious to one of ordinary skill in the art include hydrolyzed polyacrylonitrile as one of the polymer component in the hydrogel of Davis, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Zhong and Davis are commonly drawn to hydrogel coated implantable medical device such as vascular catheter or stent, and Zhong not only teaches polymers such as alginic acid, hyaluronic acid, acrylic acid, methacrylic acid, chitin, chitosan, carboxymethyl cellulose, gelatin, collagen, polyethylene oxide, dextran and polyvinyl alcohol, indicated in Davis as the suitable polymer components for the hydrogel material, Zhong also teaches and provide guidance for selecting hydrolyzed polyacrylonitrile from a list of known polymers commonly used for forming hydrogel coating on medical devices (Zhong: [0033], [0039]; claims 6 and 7). Thus, an ordinary artisan provided the guidance from the prior art would have looked to selecting hydrolyzed polyacrylonitrile as the polymer component in the hydrogel of Davis, and achieve Applicant’s claimed invention with reasonable expectation of success because hydrolyzed polyacrylonitrile is disclosed in a list of known polymers commonly used for forming hydrogel coating on medical devices per Zhong and thus, [t]he selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 06/08/2022 have been fully considered but they are not persuasive. 
The new 103 rejection is based on the combined teachings of Davis, Li (US 2002/0019369) and Yui and thus,  Applicant’s arguments on pages 6-8 of the Remarks filed 06/08/2022 drawn to Li (US 2008/0057128) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant is noted that the Li reference (US 2002/0019369) in the new 103 rejection set forth in this office action, teaches the use of particularly polyethylene glycol (Li: Abstract; [0002], [0007], [0011], [0012], [0014], [0018], [0025], [0027], [0039]; claim 1), which meets the claimed polyethers as the polymer chain component of independent claim 1.
As a result, claims 1-5, 13-16 and 18-20 remain rejected as being obvious and unpatentable over the combined teachings of the cited prior arts in the pending 103 rejections as set forth in this office action.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613